DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December 2020 has been entered.
 
Status of the Claims
Claims 11-14 and 16-20 are pending and presented for examination.
Claims 11-14 and 16-20 are rejected.

Response to Amendment
Applicant’s arguments with respect to the previous rejection of Claims 11-20 as being indefinite for including a trademark as a claim limitation have been fully considered and are persuasive in view of the fact that the offending trademark has been deleted from the claim.  The rejection of Claims 11-20 as indefinite under 35 U.S.C. 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 and 16-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (U.S. PGPub. 2010/0196486), in view of Kostanski (WO2005/041937)(14 Aug 2019 .
Applicants claims are directed to methods of combining purified water, nosterile aripiprazole, a viscosity enhancing agent and an excipient, steam sterilizing the suspension under specific conditions, homogenizing the sterile suspension, and then milling the resulting sterilized suspension with any of a Markush-type listing of mills resulting in a composition that does not show any evidence of microbial growth after 14 days of incubation in a sterility test.  Applicants are reminded that the U.S. Patent office is not equipped with analytical instruments to test prior art for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics.  Where the claimed invention and prior art are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Art that is described as ultimately providing a sterile composition employing steps identical or substantially similar to those of the claims will be presumed to result in the same properties applicants have quantified.  Dependent claims narrow the identity of excipient and viscosity enhancing agent, specify particular stem sterilization parameters, specifies that the process does not end with an additional sterilization step, or indicates that he sterilized compositions is then lyophilized.
Hiraoka describes processes of a) combining bulk aripiprazole with a vehicle to form a primary suspension, b) subjecting the primary suspension to a first pulverization to form a 
But for the precise description of a process whereby a sterilization step is recited following the suspension preparation and prior to any subsequent homogenization or milling, and the use of, for example, a ball mill as the apparatus used to mill the aripiprazole, Hiraoka in view of the Dion disclosure reciting typical autoclaving parameters describes the process steps recited by the instant claims.  It must however be remembered that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Where, as here, the art itself articulates prima facie obvious to have performed the autoclave sterilization step following the formation of the aripiprazole/vehicle suspension containing sterile water, non-sterile aripiprazole, sodium carboxymethyl cellulose, mannitol, phosphate, and sodium hydroxide and prior to either of the homogenization, milling, and lyophilization steps Hiraoka describes.
Kostanski also describes methods of processing aripiprazole to provide sterile suspensions where sterile bulk aripiprazole is combined with a sterile vehicle which is then subjected to a reduction in mean particle size and freeze-dried to provide a ste4ril suspension.  (Pg.3-4).  Kostanski indicates that aseptic wet ball milling addressing the ball mill limitation newly added to the claims, is essential in forming a homogeneous and sterile aripiprazole formulation of desired mean particle size distribution.  (Pg.4).
It would have been prima facie obvious to have used an aseptic wet ball mill for the second pulverization step of Hiraoka to provide sterile aripiprazole formulations of desired mean particle size distribution because the use of an aseptic wet ball mill to provide a homogeneous and sterile aripiprazole formulation of desired mean particle size distribution was known in the art.  “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).

Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered.
prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Art that is described as ultimately providing a sterile composition employing steps identical or substantially similar to those of the claims will be presumed to result in the same properties applicants have quantified.
Applicants arguments concerning the non-sterile form of aripiprazole is unpersuasive.  Applicants assert that “at no point in Hiraoka are examples provided where the method of Hiraoka is used with non-sterile starting aripiprazole and vehicle,” and later in their response “both Hiraoka and Kostanski are clearly directed to methods that start with sterile aripiprazole and the main focus of each is to maintain this sterility.”  This is objectively false.  In addition to the description provided by Hiraoka concerning performing sterilization after the desired aripiprazole suspension is obtained relied on previously and again above, and setting aside the fact that nothing of the examples of Hiraoka describe the bulk aripiprazole used as sterile, Applicants’ attention is drawn to paragraph [0174] of the Hiraoka disclosure.  This paragraph literally contradicts applicants assertion by stating “the same results are obtained even using 
Applicants arguments concerning the teachings of Kostanski regarding the use of sterile aripiprazole are immaterial to the instant prima facie case of obviousness, as the examiner has not relied on those portions of Kostanski in formulating the prima facie case of obviousness presently maintained.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981), see also In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000) (indicating that all elements of each prior art reference need not read on the claimed invention, rather, the proper test for obviousness is what the combined teachings would have suggested to a person of ordinary skill in the art.), Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) (Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments).
Applicants reiterate their previously considered position that the claims are patentable over the teachings of Hiraoka owing to the description of difficulties associated with certain ball milling apparati.  Again, Hiraoka actually states that “wet ball milling method has drawbacks: bead friction may possibly cause contamination, and ball mills capable of in-line sterilization are currently not commercially available.”  (Hiraoka, [0034]).  It is well-established that a known or obvious invention does not become patentable simply because it has been described as somewhat In re Gurley, 27 F.3d 551, 554 (Fed. Cir. 1994), Winner Int'l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 (Fed. Cir. 2000).  Indeed, a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.  Medichem, SA v. Rolabo, SL, 437 F.3d 1157, 1165 (Fed. Cir. 2006).  Nothing of Hiraoka disparages the use of a ball mill, despite applicants repeated insistence to the contrary.
For at least these reasons, applicants arguments remain unpersuasive.

Conclusion
No Claims stand allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613